Citation Nr: 0304714	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a low back disorder.

(The issues of entitlement to increased disability rating for 
service-connected narcolepsy, currently rated 10 percent 
disabling, and increased rating for Horton's Syndrome, also 
currently rated 10 percent disabling, will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1984 and from November 1985 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which in part, granted service 
connection for narcolepsy, evaluated as noncompensable, and 
granted service connection for Horton's Syndrome, evaluated 
as noncompensable.  In an April 1994 rating decision, the RO 
granted an increased rating to 10 percent each for service-
connected narcolepsy and Horton's Syndrome.

This case was previously before the Board in February 1998 
when it was remanded to the RO for additional development.  
The development has been completed to the extent possible, 
and the Board proceeds with review of the appeal.

The Board is undertaking additional development on the 
issues of increased ratings for narcolepsy and Horton's 
Syndrome pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the requested development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues. 




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  A chronic back disorder is not shown during service or 
in the first post service year, there is no continuity of 
symptomatology, and competent medical evidence does not 
relate the veteran's current back disability to active 
service or any incident of service. 


CONCLUSION OF LAW

A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in October 1978, the 
veteran was injured in a parachute jump when he landed 
incorrectly and took most of the weight on his right heel 
and right hip.  He also noticed pain his low back.  On 
physical examination, there was marked tenderness over the 
lower lumbosacral spine with little spasm of the long 
muscles.  The diagnosis was fractured pelvis.

In August 1982 the veteran complained of low backache.  The 
assessment was lumbosacral strain and viral syndrome.

In February 1989, treatment records show that the veteran 
was bending down when he got a sharp pain in his lower back.  
On observation, there was palpatory fullness mild spinal L5-
S1 but no palpatory tenderness.  He had decreased range of 
motion secondary to pain, deep tendon reflexes were intact 
and equal, straight leg raising was negative at 90 degrees 
bilaterally and motor and sensory examinations were intact.  
The assessment was muscle spasm.  On follow-up examination a 
few days later, the assessment was resolving low back pain.  
Two days thereafter, he reported that his back felt well.  
At that time, range of motion was excellent, and there was 
no pain.

On examination prior to separation in October 1992, the 
spine and lower extremities were noted on clinical 
evaluation as normal and the veteran denied any history of 
recurrent back pain.  

In February 1993, while still in the service, the veteran 
was referred for a neurology consultation with a complaint 
of numbness to the right lateral thigh originally assessed 
as due to pelvis symphysis dislocation following a 
parachuting accident.  The provisional assessment was rule-
out lumbar 1-2 compression.  

In a May 1993 peripheral nerves examination, the veteran 
complained of numbness in the thigh.  The examiner noted 
that sensory loss to pin prick on the right lateral aspect 
of the thigh was probably due to lesions of the lateral 
cutaneous nerve of the thigh.

On VA joints examination also in May 1993, the veteran had 
normal posture of the lumbar spine, normal spinal curves and 
no tenderness in the lower back.  X-ray examination of the 
lumbar spine was noted to be negative.  A fracture of the 
symphysis pubis was noted to be healed in excellent 
position.  The report of X-ray examination showed minimal to 
mild generalized osteopenia with vertebral body heights and 
disc spaces well preserved.

In July 1993, the RO granted service connection for 
residuals of fractured pelvis.  In a December 1993 
statement, the veteran's representative argued that VA 
examination afforded the veteran was inadequate.  

In January 1994, the veteran was examined on a fee basis by 
an orthopedic surgeon, J. McClure, M.D.  The examination 
focused primarily on his knee, but the veteran also noted 
complaints of periodic pain in the lower back since his 
parachute injury in service and that when he had to stand for 
a long time, as in formation, it would hurt and feel stiff in 
the lower back.  He stated that three times while he was in 
the Navy, he had to have bed rest at home due to pain in his 
lower back, but he was not hospitalized.  On physical 
examination, the veteran had mild pain in the lower lumbar 
region on forward bending and more pain on backward and 
lateral bending.  He had full range of motion and there was 
no back tenderness.  The diagnosis was old sprain of the 
lumbar spine with recurrent low back sprains and old injury 
of the lower lumbar disc with recurrent injuries.

In a May 1997 personal hearing, the veteran testified that he 
sustained injury to his low back during a parachute jump in 
service.  He stated that he was examined by an orthopedist 
just prior to separation in February or March 1993 and X-ray 
examination showed degenerative joint disease, including 
between the fifth and sixth lumbar vertebrae.  He added that 
he had just recently been to a chiropractor who X-rayed him 
again and verified that there was significantly decreased 
space between his fifth and sixth lumbar vertebrae.  He 
indicated that the name of this chiropractor was Barry 
Kelton.

In a March 1998 VA examination of the spine, the veteran 
stated that he had pain in his low back which hurt off and on 
ever since his parachute injury in service.  X-ray 
examination showed marked loss of L5 disc space and 
retrolisthesis of L5 on S1.  The diagnosis was degenerative 
disc disease of the lumbar spine with retrolisthesis of L5 on 
S1.  The examiner reviewed the veteran's medical history and 
claims file and noted that the record of the veteran's 
hospitalization in November 1978 failed to reveal any 
evidence of low back injury.  Although he complained of some 
pain in the low back at the time, there was no satisfactory 
diagnosis ever noted.  The examiner also noted the episode of 
low back pain in 1982, and the January 1994 assessment by Dr. 
J. McClure and noted the following:

There is no doubt in my mind that this 
patient has a structural abnormality in 
his back secondary to his degenerative 
disc and the backward displacement of L5 
on S1.  This is something that has been 
going on for several years since it 
started.  It is not inconceivable to me 
that this patient sustained some low back 
injury at the time that he fractured his 
pelvis in his parachute jump; however, it 
is pure conjecture on my part as his 
medical records are really indefinite 
regarding a low back injury at that time.  

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in an August 2002 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for low back disorder.  The Board concludes the 
discussions in the July 1993 rating decision, the September 
1993 statement of the case (SOC), June 1994, November 1998 
and October 2002 supplemental statements of the case (SSOC), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim 
for low back disorder and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence 
the veteran is to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  This was accomplished in the 
August 2002 letter to the veteran.  The Board concludes that 
VA has complied with all notification requirements.

The Board also finds that VA has made all reasonable 
attempts to develop the relevant facts and obtain the 
evidence necessary for equitable resolution of the issue on 
appeal.  In this regard, the Board notes that in his May 
1997 hearing the veteran referred to post service treatment 
by a private chiropractor, Barney Kelton.  In a June 1998 
letter, the RO wrote the veteran asking that he complete a 
VA Form 21-4142, Authorization for Release of Information, 
so that VA could contact Mr. Kelton and obtain the records 
of his treatment.  The veteran did not respond to this 
request for information.  In the August 2002 letter, the 
veteran was specifically asked to identify all persons by 
name, address, and time frame who might have relevant 
records of treatment.  Again, the veteran did not respond to 
this request for information.  VA cannot assist the veteran 
further in obtaining these records without his cooperation.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The 
veteran also claimed that he was examined by an orthopedist 
just prior to separation in February or March 1993 and this 
record was not obtained.  In June 1998, the RO requested all 
service medical records on file for the veteran from the 
National Personnel Records Center (NPRC).  In July 1998, 
NPRC replied that all available medical records had been 
forwarded.  As such, further efforts to obtain the claimed 
records would be futile and no further assistance is 
necessary in this regard.  See 38 C.F.R. § 3.159(c) (2002).  
The RO has obtained outpatient records of treatment, and 
provided the veteran with examinations in May 1993, January 
1994, and March 1998.  The veteran had the opportunity to 
provide evidence and testimony before the undersigned in a 
personal hearing in May 1997.   The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

The Board finds that service connection is not warranted for 
a low back disorder.  Although the service medical records 
show that the veteran injured his back twice during service, 
first in conjunction with the parachute jump in October 1978, 
and later in February 1989 when he bent down and got a sharp 
pain in his back, neither incident resulted in permanent, or 
chronic, injury to the back.  Following the parachute jump, 
there was a singe notation of low pack pain in the service 
medical records on follow-up examination, and nothing 
thereafter.  Similarly, on follow-up evaluation after his 
February 1989 bending incident, the assessment was resolving 
low back pain.  One episode of strain associated with viral 
syndrome was noted in August 1982.  Most significantly, on 
examination prior to separation in October 1992, his spine 
was noted on clinical evaluation as normal, and he denied any 
history of recurrent back pain.  On VA examination in May 
1993, the veteran had normal posture of the lumbar spine, no 
tenderness in the low back, and X-ray examination of the 
lumbar spine was negative.  

Although the veteran stated in the January 1994 examination 
by Dr. McClure that he had periodic pain in the low back 
since his parachute injury in service, this is plainly 
contradicted by the service medical records and numerous 
periodic examinations where he denied any history of 
recurrent back pain.  Additionally, the veteran testified 
that he was examined by an orthopedist just prior to 
separation in February or March 1993 and X-ray examination 
showed degenerative joint disease between the fifth and sixth 
lumbar vertebra, which was also found by a private 
chiropractor who X-rayed him again just before his May 1997 
personal hearing and verified that there was significantly 
decreased space between his fifth and sixth lumbar vertebrae.  
As noted above, neither of these records have been obtained, 
despite VA's attempts.  However, at least with regard to the 
claimed inservice record, it is unlikely that such a record 
exists.  First, the service medical records appear complete.  
Second, the only record which even approximates this is a 
February 1993 neurology referral to VA for complaints of 
thigh numbness which shows a provisional assessment of rule-
out lumbar 1-2 compression, which was in fact ruled out in 
favor of probable lesions of a thigh nerve.  Third and 
foremost, there is of record a May 1993 VA X-ray of the 
lumbar spine which clearly shows the disc spaces well 
preserved and was interpreted by the examiner in the VA 
examination as negative, in direct contradiction of the 
claimed missing X-ray examination report.  

The Board concludes that the injuries to the back in service 
were acute and transitory and completely resolved at the time 
of separation.  There is no evidence of a chronic low back 
disorder during service.  Nor is there continuity of 
symptomatology following service to support a finding of 
chronicity.  In January 1994, Dr. McClure noted the veteran's 
complaints of periodic low back pain, and rendered diagnoses 
of old sprain of the lumbar spine with recurrent low back 
sprains and old injury lower lumbar disc with recurrent 
injuries.  This, however does not relate the veteran's back 
disorder to service, but merely to "old" sprain and old 
injury.  Nor does it provide a basis for service connection 
on a presumptive basis for chronic diseases initially 
manifest to a compensable degree within the first post 
service year, as there is no diagnosis of arthritis.  See 
38 C.F.R. § 3.309(a).

Degenerative disc disease was not initially diagnosed until 
the August 1998 VA examination.  In this examination, the 
examiner reviewed the veteran's complete medical history in 
the claims file and noted that the veteran had a back 
disorder which had been "going on for several years since it 
started."  This statement does not place the origin of the 
disorder during service.  The veteran's representative points 
specifically to the following statement by the examiner as 
sufficient to show service connection:  "It is not 
inconceivable that this patient sustained some low back 
injury at the time that he fractured his pelvis in his 
parachute jump . . ."  The Board does not agree, 
particularly as this is a fragment and not the examiner's 
complete statement which continues: ". . . however, it is 
pure conjecture on my part as his medical records are really 
indefinite regarding a low back injury at that time."  In 
its entirety, this statement merely indicates that based on 
the medical evidence, it is no more than conjectural whether 
the veteran sustained a chronic back injury in his parachute 
jump.  He simply does not rule an injury out as 
"inconceivable."  As such, it is of no probative value in 
determining whether any current back disorder is related to 
the veteran's active service.

The veteran's representative further argues that if the Board 
does not find the above conclusive to grant service 
connection, that the August 1998 examination be considered 
inadequate and an expert opinion obtained in compliance with 
the Board's February 1998 remand instructions.  However, the 
Board merely asked for an opinion on the probability that the 
veteran's low back disorder was related to inservice low back 
symptomatology.  The examiner's response that it is not 
inconceivable but would be purely conjecture fully complies 
with this request.  The examination cannot be considered 
inadequate merely on the basis that it does not provide a 
result favorable to the veteran's position.

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his back disorder; however, 
this is not competent evidence to show his back disorder was 
incurred in service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2002).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2002).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against the claim for 
service connection for a low back disorder and because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

